CULLEN, J.
I concur in the opinion delivered by Justice BROWN. As the result of this opinion is a decision opposed to that made by the city court of Brooklyn in Charde v. City of Brooklyn, 8 Misc. Rep. 598, 29 N. Y. Supp. 390, I have examined the record in that case. There it was conceded and found “that many years elapsed after the making, filing, and • confirmation of said report of said commissioners, without anything further being done towards the completion of the widening of North Second street; and it was not known whether said defendant would finish said work, or whether the making of said improvement would be abandoned entirely.” It was further found that there was on the lot a three-story brick house, in existence from 1855 till the present, 14 feet of which are taken by the widening. These facts do not appear in the record before us. If such were the facts,'and especially if it should be made to appear that there was a substantial consideration paid plaintiff for the conveyance, I think there would be little difficulty in holding that she had transferred by the conveyance her right to the award.